DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0001], line 2, “2017, which” should be - - 2017, now U.S. Patent No. 10,897,982, which - -. 
Appropriate correction is required.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
Claim 1, line 10, “with first cover” should be - - with the first cover - -.
Claim 10, line 1, “a cover body” should be - - the cover body - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cover" in line 7.  Is not clear if the cover is the first cover or the cover body.  
Claim 7 recites the limitation "the cover" in line 1.  Is not clear if the cover is the first cover or second cover or the cover body.  
Claim 9 recites the limitation "the cover" in line 1-3.  Is not clear if the cover is the first cover or second cover or the cover body.  
12 recites the limitation "the cover" in line 3.  Is not clear if the cover is the first cover or second cover or the cover body.  
There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US Patent No. 9,072,367), in view of Sugata (US Publication No. 2006/0290497).
Regarding claim 1, Kramer discloses a hammock assembly, comprising: 
a fastening system having a first tape section and second tape section corresponding to the first tape section (see annotated Fig. 1, and Col. 4, lines 59-63); 
a hammock having a hammock body with the first tape section attached to an edge thereof (see annotated Fig. 1, and Col. 4, lines 59-63); and 
a first cover having a cover body with the second tape section attached to an edge thereof, the cover removably attachable to the hammock by connecting the first tape section and the second tape section (see annotated Fig. 1, and Col. 4, lines 59-63); and 
a second cover of a permeable netting and includes the second tape section attached to an edge thereof, the second cover convertible with first cover and removably attachable to the hammock by connecting the first tape section and the second tape section (see annotated Fig. 1, and Col. 4, lines 47-63);  
Kramer does not disclose a first tape section and second tape section, however Sugata teaches a first tape section and second tape section (see annotated Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date 
Regarding claim 2, Kramer discloses, wherein the fastening system is a zipper fastening system (see annotated Fig. 1, and Col. 4, lines 59-63).  
Regarding claim 3, Kramer discloses the claimed invention except for the first tape section has a first set of fastener elements extending along a length thereof, a first retainer box positioned at a first end of the first set of fastener elements, and a first slider movably attached to the first tape section and engageable with the first retainer box.  However Sugata teaches the first tape section has a first set of fastener elements extending along a length thereof, a first retainer box positioned at a first end of the first set of fastener elements, and a first slider movably attached to the first tape section and engageable with the first retainer box (see annotated Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the zipper fastening system as an alternative means for securing the cover with the hammock.
Regarding claim 4, Kramer discloses the claimed invention except for the second tape section has a second set of fastener elements extending along a length thereof and engageable with the first set of fastener elements and a first retainer pin positioned at a first end of the second set of fastener elements and corresponding to the first retainer box and the first slider.  However Sugata teaches the second tape section has a second set of fastener elements extending along a length thereof and engageable with the first set of fastener elements and a first retainer pin positioned at a first end of the second set of fastener elements and corresponding to the first retainer box and the first slider (see annotated Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the zipper fastening system as an alternative means for securing the cover with the hammock.
Regarding claim 10, it is construed that the cover body material limitations as recited in claim 10 referring to the selecting of the suitable material and its specification to be used in making the hammock assembly is old and well known, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
claim 11, it is construed that the section of the first material and the section of second material limitations as recited in claim 11 referring to the selecting of the suitable material and its specification to be used in making the hammock assembly is old and well known, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 12, Kramer discloses, wherein the section of second material constitutes a sufficient percentage of the cover body to permit adequate ventilation from an enclosed space between the hammock and the cover (see Col. 5, lines 9-11).  
Regarding claim 13, Kramer discloses, wherein the cover body is formed of only a netting material (see Col. 5, lines 9-11).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US Patent No. 9,072,367), in view of Sugata (US Publication No. 2006/0290497) as applied to claim 1 above, and further in view of Macaskill (US Publication No. 2014/0196209 cited by applicant).
Regarding claim 5, Kramer discloses, wherein the hammock has a suspension system forming a suspension axis of the hammock body (see annotated Fig. 1).
Kramer as modified by Sugata does not discloses a tension system forming a tension axis of the hammock body, however Macaskill teaches a tension system (50a) forming a tension axis of the hammock body (see Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a tension system secured to the hammock in order the hammock to be more stable.
Regarding claim 6, Kramer discloses the claimed invention except for the tension axis extends at an angle with respect to the suspension axis, however Macaskill teaches the tension axis (50a) extends at an angle with respect to the suspension axis (100) (see Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an angle between the tension axis and the suspension axis in order the hammock to be more stable.
Regarding claim 7, Kramer discloses, wherein the cover is removably attachable to the hammock in a plurality of different orientations (see Col. 4, lines 59-63).  
claim 8, Kramer discloses, wherein the suspension system includes a central suspension line extending between a plurality of suspension devices and tensioned along the suspension axis (see annotated Fig. 1).  
Regarding claim 9, Kramer discloses, wherein the central suspension line supports the cover along a longitudinal axis of the cover to crease an enclosable space between the hammock and the cover (see annotated Fig. 1).  


    PNG
    media_image1.png
    518
    817
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    453
    745
    media_image2.png
    Greyscale





Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677

/Robert Sandy/Primary Examiner, Art Unit 3677